Silverman, J. (dissenting in part).
I would dismiss this action as to defendant Starkey on the ground of lack of jurisdiction of the person of said defendant. I think that CPLR 301 is not a grant of jurisdiction beyond the jurisdiction that the New York State courts exercised before the adoption of the CPLR. As said defendant is a nonresident individual, he would not have been subject under the former Civil Practice Act to the jurisdiction of the New York courts by service outside the State in an in personam action not arising out of the transaction of business within State even though said defendant might have been doing business within the State. (Cf. Tomaselli v Martens, 283 App Div 742.) I do not think CPLR 301 changes this rule.
Kupferman, J. P., Murphy and Lupiano, JJ., concur with Nunez, J.; Silverman, J., dissents in part in an opinion as to defendant Starkey for lack of in personam jurisdiction.
Order, Supreme Court, New York County, entered July 31, 1975, in Action No. 1, insofar as appealed from, unanimously modified, on the law, to the extent of granting Boreham’s motion to dismiss the action as against him, and otherwise affirmed, without costs and without disbursements.
Order, Supreme Court, New York County, entered December 4, 1975, in Action No. 1, insofar as appealed from, modified, on the law, to the extent of granting McCartney’s motion to dismiss the complaint as insufficient against him, and otherwise affirmed, without costs and without disbursements.
Order, Supreme Court, New York County, entered December 4, 1975 in the 1974 action, raising jurisdictional and other issues, affirmed, without costs and without disbursements.
Orders, Supreme Court, New York County, entered December 4, 1975 denying the motions to disqualify plaintiff’s counsel, unanimously affirmed, without costs and without disbursements.
Order, Supreme Court, New York County, entered December 23, 1975, insofar as appealed from, unanimously modified, on the law and in the exercise of discretion, to the extent of *444denying plaintiffs cross motion for leave to file a note of issue and statement of readiness immediately upon joinder of issue in each action, and otherwise affirmed, without costs and without disbursements.
Settle orders on notice.